DETAILED ACTION
Claims 1 through 20 originally filed 23 September 2019. By response to restriction requirement received 28 June 2021; Invention A is elected for examination and Invention B is withdrawn from consideration. By amendment received 28 June 2021; Claims 16 through 20 are cancelled and claims 21 through 25 are added. Claims 1 through 15 and 21 through 25 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.

The abstract of the disclosure is objected to because it contains phrases that can be implied such as "In some embodiments, the present disclosure relates to". The abstract of the disclosure is also objected to because it contains legal phraseology such as "comprises".

Correction is required. See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:

The disclosure refers to Figure 6 on page 19 yet no Figure 6 exists in the present application. Instead, the present application includes Figures 6A, 6B, and 6C. It appears as though this reference to Figure 6 should instead reference Figure 6A.

Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "600". Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 through 9, 12 through 14, and 21 through 23 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otake et al. (Otake, JP Pub. 2006-073823).

Regarding claim 1, Otake discloses, "A reflector stack comprising alternating reflector layers of a first material and a second material" (p. [0027] and Fig. 9, pt. 14).  "A microlens stack arranged over the reflector stack" (p. [0049] and Fig. 9, pts. 15 and 15a, where second upper reflecting mirror 15 inherently operates as a microlens due to the refractive index variation imposed by oxide regions 15a).  "A first lens layer comprising a first average concentration of a first element and having a first width" (p. [0049] and Fig. 10, pts. 15 and 15a, where the first lens layer corresponds to the non-oxidized portion of the oxidized layer closest to active layer 13).  "A second lens layer arranged over the first lens layer" (p. [0049] and Fig. 10, pts. 15 and 15a).  "[The 

Regarding claim 3, Otake discloses, "Wherein the first lens layer, the second lens layer, the third lens layer each have outermost sidewalls surrounded by a third material comprising the first element and oxygen" (p. [0049] and Fig. 10, pts. 15 and 15a).  

Regarding claim 4, Otake discloses, "Wherein the first element reacts with oxygen to form an oxide" (p. [0049] and Fig. 10, pts. 15 and 15a).  

Regarding claim 5, Otake discloses, "A first oxidized lens layer laterally separating the first lens layer from a sidewall spacer disposed directly over the reflector stack" (p. [0049], [0054], and Fig. 11, pts. 15, 15a, and 16).  "A second oxidized lens layer laterally separating the second lens layer from the sidewall spacer" (p. [0049], [0054], and Fig. 11, pts. 15, 15a, and 16).  "A third oxidized lens layer laterally separating the third lens layer from the sidewall spacer" (p. [0049], [0054], and Fig. 11, pts. 15, 15a, and 16).  

Regarding claim 6, Otake discloses, "A first additional reflector layer comprising the second material and arranged over the first lens layer" (p. [0027] and Fig. 10, pts. 15 and 15a).  "Wherein a top surface of the first lens layer directly contacts a bottom surface of the first additional reflector layer" (p. [0027] and Fig. 10, pts. 15 and 15a).  "Wherein the first additional reflector layer is wider than the first lens layer" (p. [0027] and Fig. 10, pts. 15 and 15a).  "A second additional reflector layer comprising the second material and arranged over the second lens layer" (p. [0027] and Fig. 10, pts. 15 and 15a).  "Wherein a top surface of the second lens layer directly contacts a bottom surface of the second additional reflector layer" (p. [0027] and Fig. 10, pts. 15 and 15a).  "Wherein the second additional reflector layer is wider than the second lens layer" (p. [0027] and Fig. 10, pts. 15 and 15a).  "A third additional reflector layer comprising the second material and arranged over the third lens layer" (p. [0027] and Fig. 10, pts. 15 and 15a).  "Wherein a top surface of the third lens layer directly contacts a bottom surface of the third additional reflector layer" (p. [0027] and Fig. 10, pts. 15 and 15a).  "Wherein the third additional reflector layer is wider than the third lens layer" (p. [0027] and Fig. 10, pts. 15 and 15a).  

Regarding claim 7, Otake discloses, "Wherein a concentration of the first element increases from a bottommost surface of the first lens layer to a topmost surface of the first lens layer" (p. [0027] and Fig. 10, pt. 15).  

Regarding claim 8, Otake discloses, "A reflector stack comprising a plurality of first reflector layers alternatingly stacked with a plurality of second reflector layers" (p. [0027] and Fig. 9, pt. 14).  "Wherein the plurality of first reflector layers comprise a first composition" (p. [0027] and Fig. 9, pt. 14).  "The plurality of second reflector layers comprise a second composition 

Regarding claim 9, Otake discloses, "An additional second reflector layer separating the bottommost lens layer from the intermediate lens layer" (p. [0027] and Fig. 10, pts. 15 and 15a).  "Wherein the additional second reflector layer has a fourth maximum width greater than the first maximum width" (p. [0027] and Fig. 10, pts. 15 and 15a).  

Regarding claim 12, Otake discloses, "Wherein the lens layers comprise the second composition and the oxidized lens layers comprise the second composition and oxygen" (p. [0027], [0049], and Fig. 10, pts. 15 and 15a).  

Regarding claim 13, Otake discloses, "A first additional reflector layer separating the bottommost lens layer from the intermediate lens layer" (p. [0027] and Fig. 10, pts. 15 and 15a).  "A second additional reflector layer separating the intermediate lens layer from the topmost lens 

Regarding claim 14, Otake discloses, "A topmost additional second reflector layer arranged above the topmost lens layer" (Fig. 10, pt. 15).  

Regarding claim 21, Otake discloses, "A reflector stack comprising alternating reflector layers of a first material and a second material" (p. [0027] and Fig. 9, pt. 14).  "A microlens stack arranged over the reflector stack" (p. [0049] and Fig. 9, pts. 15 and 15a, where second upper reflecting mirror 15 inherently operates as a microlens due to the refractive index variation imposed by oxide regions 15a).  "A first lens layer comprising a first average concentration of a first element" (p. [0049] and Fig. 10, pts. 15 and 15a, where the first lens layer corresponds to the non-oxidized portion of the oxidized layer closest to active layer 13).  "A second lens layer arranged over the first lens layer and comprising a second average concentration of the first element greater than the first average concentration" (p. [0049] and Fig. 10, pts. 15 and 15a).  "A third lens layer arranged over the second lens layer and comprising a third average concentration of the first element greater than the second average concentration" (p. [0049] and Fig. 10, pts. 15 and 15a).  

Regarding claim 22, Otake discloses, "Wherein the first lens layer, the second lens layer, the third lens layer each have outermost sidewalls surrounded by a third material comprising the first element and oxygen" (p. [0049] and Fig. 10, pts. 15 and 15a).  

Regarding claim 23, Otake discloses, "A first additional reflector layer arranged directly between the first and second lens layers" (p. [0027] and Fig. 10, pts. 15 and 15a).  "A second additional reflector layer arranged directly between the second and third lens layers" (p. [0027] and Fig. 10, pts. 15 and 15a).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, 11, 15, 24, and 25 rejected under 35 U.S.C. 103 as being unpatentable over Otake.

Regarding claim 2, Otake does not disclose, "Wherein the first lens layer comprises the first material and directly contacts a topmost reflector layer of the reflector stack that comprises the second material."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the aluminum ratio in the lowest lens layer to be equal to the aluminum ratio in the reflector as a suitable value at which to begin the aluminum sequence, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 10, Otake discloses, "Wherein a bottom surface of the bottommost lens layer comprises a first concentration of a first element" (p. [0027] and Fig. 10, pt. 15).  "Wherein a top surface of the bottommost lens layer comprises a second concentration of the first element" (p. [0027] and Fig. 10, pt. 15).  Otake does not disclose, "Wherein the second concentration is greater than the first concentration."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the level of aluminum within individual layers of the of the lens structure so as to achieve a particular oxidation profile, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 11, Otake discloses, "Wherein a bottom surface of the intermediate lens layer comprises a third concentration of the first element" (p. [0027] and Fig. 10, pt. 15).  "Wherein the third concentration is greater than the second concentration" (p. [0027] and Fig. 10, pt. 15).  

Regarding claim 15, Otake discloses, "Wherein outermost sidewalls the lens layers are respectively curved" (p. [0049] and Fig. 10, pt. 15a, it is inherent that the sidewalls of the oxidized layers would exhibit curvature due to the process of oxidation).  Otake does not disclose, "Wherein the lens layers respectively comprise a bottommost surface that has a greater maximum width than a topmost surface."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the level of aluminum within individual layers of the of the lens structure so as to achieve a particular oxidation profile, since it has been In re Aller, 105 USPQ 233.

Regarding claim 24, Otake does not disclose, "Wherein a concentration of the first element in the first lens layer increases from a bottommost surface of the first lens layer to a topmost surface of the first lens layer."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the level of aluminum within individual layers of the of the lens structure so as to achieve a particular oxidation profile, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 25, Otake discloses, "Wherein outermost sidewalls of each lens layer are respectively curved" (p. [0049] and Fig. 10, pt. 15a, it is inherent that the sidewalls of the oxidized layers would exhibit curvature due to the process of oxidation).  Otake does not disclose, "Wherein each lens layer respectively comprises a bottommost surface that is wider than a topmost surface."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the level of aluminum within individual layers of the of the lens structure so as to achieve a particular oxidation profile, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chua et al. (Chua, US Pub. 2003/0067009) is cited for teaching the formation of a lens structure within a multilayer structure through oxidation of layers of differing aluminum content.
Cox et al. (Cox, US Pub. 2003/0103542) is cited for teaching a VCSEL with an integrated microlens formed from a multilayer structure.
Yuen et al. (Yuen, US Pub. 2020/0169062) is cited for teaching a VCSEL with an integrated oxide lens.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SEAN P HAGAN/Examiner, Art Unit 2828